The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 2-4 and 6 have been cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 3, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1 and 5 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on August 13, 2020, September 18, 2020, July 8, 2021, and November 3, 2021 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


The following title is suggested: “PERFLUORO DIACYL PEROXIDE AS POLYMERIZATION INITIATOR AND POLYMER PREPARATION METHOD”. 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Navarrini et al. (U.S. Patent Application Publication 2002/0128411 A1 or U.S. Patent Application Publication 2004/0198936 A1 or U.S. Patent 7,135,599).
With regard to the limitations of claim 1, Navarrini discloses (claim 1) perfluorodiacyl peroxides having the following structures: 

    PNG
    media_image1.png
    210
    652
    media_image1.png
    Greyscale

wherein: 
when Rf is F, Rf’', Rf”" are both –CF3; 
when Rf is –CF3, Rf’' and Rf’'' are C1--C, linear or branched perfluorooxyalkyl groups; 

    PNG
    media_image2.png
    237
    640
    media_image2.png
    Greyscale

wherein: 
Rv is selected from F, perfluorooxyalkyl, C1—C3 linear or branched perfluoroalkyl; X1, X2 are selected from F, perfluoroalkyl, C1—C3 linear or branched perfluorooxyalkyl..


    PNG
    media_image3.png
    539
    685
    media_image3.png
    Greyscale
 
It is noted that, for example, the above-mentioned perfluorodiacyl peroxide of formula C is substantially identical instantly claimed perfluorodiacyl peroxide of formula (1) if X3 is F, and n=2.
Navarrini discloses that as polymerization solvents, fluorinated solvents, preferably (per)fluoroalkanes or (per)fluoropolyethers are used (paragraph [0023]).
   	With regard to the limitations of claim 5, Navarrini discloses a polymerization process of one or more fluorinated monomers wherein the perfluorodiacyl peroxides according to claim 1 are used as polymerization initiators, wherein the polymerization is carried out in aqueous medium, in suspension, in emulsion or in microemulsion, and wherein at temperatures of the order of 500- 800C., the perfluorodiacyl peroxides of structure (C) or the compound of structure (A) having the above-mentioned formulas are used (claims 2-3).
It is noted the following. An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4(c).
The following references are considered pertinent to the Applicant disclosure include Krespan et al. (U.S. Patent 5,831,131) and Diffendall et al. (U.S. Patent 5,962,746) are shown on the Notice of References Cited Form (PTO-892). 
Krespan discloses a perfluorodiacyl peroxide having formula 
[(CF3F2)2CF(CO)O--]2, which is fully matching to the instantly claimed perfluorodiacyl peroxide having formula (1) as per claim 1 (col. 7, line 31). 
	Diffendall discloses that in a continuous process for producing acyl peroxides wherein the reaction occurs in a reaction vessel which is connected to a transfer line, comprising the steps of contacting an aqueous hydroxide and a peroxide with an acyl halide, conducted in the presence of a solvent, wherein the solvent is selected from the group consisting of Freon E1, Freon E2, Freon 113, fluorocarbons, chlorofluorocarbons, hydrofluorocarbons, hydrofluorochlorocarbons, hexane, cyclohexane and mineral spirits (claims 1, 16-18).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764